DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/22/2021.  These drawings are approved.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any Patent granted on co-pending Application No. 16/483029 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 is/are rejected under 35 U.S.C. as being unpatentable over GB 1 343 642 to Emhart in view of U.S. Pat. Application Publication No. 2004/0050013 to Okada.
GB 642 teaches limitations for a “fastening structure comprising: a first component” – including 22 as shown in Fig 2 for example, 

    PNG
    media_image1.png
    313
    498
    media_image1.png
    Greyscale

“that has a plate-like flange portion” – Although portion 22 of GB ‘642 teaches is plate shape, it is not explicitly disclosed to be a ‘flange portion’ with attached web.  However, Okada ‘013 discloses a bolted connection between several wide flange beams and a square-pipe column using reinforcing/mounting brackets.  It would have been obvious to one of ordinary skill in the art to provide welded stud(s) as taught by GB ‘642 instead of bolt(s) on at least one flange of a beam and/or pipe column as taught by Okada ‘013 in order to reduce assembly time and the number of loose parts which must be handled as well known in the art.  It is examiner’s position that at least some of the bolted connections disclosed by Okada ‘013 could be replaced with welded studs and swage collars as taught by GB ‘642.
As relied on, the references teach further limitations including “and a web” – as relied on, Okada ‘013 teaches a wide flange beam with web, “connected to a back surface of the flange portion” – as shown by Okada ‘013, “a pin that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction” 
As regards claim 2, references as applied in the grounds of rejection herein above teach limitations for a “fastening structure comprising: a pipe having a flat portion” – Okada ‘013 discloses a square pipe-shaped column having geometry as claimed, “a pin that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction” – 2 as taught by GB ‘642, “one end of the pin in the longitudinal direction being fixed to an outer surface of the flat portion of the pipe and erectly coupled to the pipe” – as taught by GB ‘642 as modified to be on a pipe as 
It would have been obvious to one of ordinary skill in the art to provide welded stud(s) as taught by GB ‘642 instead of at least one/some bolt(s) on the pipe column taught by Okada ‘013 in order to reduce assembly time and the number of loose parts which must be handled as well known in the art.  It is examiner’s position that at least some of the bolted connections disclosed by Okada ‘013 be replaced with welded stud(s) as taught by GB’642 on the outer surface(s) of the column to receive bracket(s) for connecting beam(s) as otherwise disclosed by Okada ‘013.  As regards further recitation of “the pipe without needing to form a hole, and the pin being difficult to insert through 8 / 14Appl. No. 16/483,030Response Dated December 22, 2021 Reply to Office Action of September 24, 2021 the pipe from an inner side thereof”, as best understood, the claimed invention is directed to the pipe with pin mounted thereon; which is taught by the applied references as discussed hereinabove where in the assembled position as claimed, there is no ‘hole’ in the assembly or difficulty of insertion inasmuch as the pin is mounted erect to the pipe (as claimed) with no remaining hole.  As best understood, the claimed invention is a product assembly of pipe, pin, and planar part, not a process of making and the prior art, as relied on, teaches all structure forming the assembly.  See MPEP 2113.
As relied on, the references teach further limitations of “a predetermined component that has a planar part and an insertion hole formed through the planar part” 
As regards claim 3, references as applied in the grounds of rejection herein above teach limitations for a “fastening structure having two fastened products placed back to back, and each of the fastened products comprising : a first component having a front side and a back side formed with a flat portion, respectively, wherein the flat portion of one of the fastened products is contacted with the flat portion of the other one of the fastened products; a pin that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction, and one end of the pin in the longitudinal direction being fixed to the flat portion of the first component and erectly coupled to the first component, a second component that has a planar part and an insertion hole formed through the planar part, the pin being inserted into the insertion hole, the planar part of the second component being stacked on the flat portion of the front side of the first component in a surface contact manner; and a collar that is fitted 

Claims 1-3 is/are rejected under 35 U.S.C. as being unpatentable over U.S. Pat. No. 5,579,986 to Sherry in view of GB 1 343 642 to Emhart  and U.S. Pat. No. 2004/0050013 to Okada.
Sherry ‘986 teaches limitations for a “fastening structure comprising: a first component” – including 36 as shown in Fig’s below from the reference, 
                        
    PNG
    media_image2.png
    296
    344
    media_image2.png
    Greyscale

“that has a plate-like flange portion” – Although portion 36 of Sherry ‘986 teaches a plate shape, it is not explicitly disclosed to be a ‘flange portion’ with attached web.  However, Okada ‘013 discloses a bolted connection between wide flange beams and a square-pipe column using reinforcing/mounting brackets.  It would have been obvious to one of ordinary skill in the art to provide welded stud(s) as taught by Sherry ‘986 instead of bolt(s) on at least one flange of a beam and/or pipe column such as that taught by 
As relied on, the references teach further limitations including “and a web” – as relied on, Okada ‘013 teaches a wide flange beam with web, “connected to a back surface of the flange portion” – as shown by Okada ‘013, “a pin that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction” – Although Sherry ‘986 as relied on broadly describes a pin and swageable collar as alternative to the threaded stud and nut illustrated, the reference doesn’t illustrate the pin with grooves geometry as claimed.  However, GB ‘642 discloses that it’s well known to provide swage collar and pin with grooves geometry as claimed.  It would have been obvious to one of ordinary skill in the art to provide a pin welded to a flange and/or column as taught by Sherry ‘986, wherein that pin is provided with grooves as taught by GB ‘642 in order to provide increased retention force of the collar as well known in the art, “and one end of the pin in the longitudinal direction is erectly bonded to the flange portion of the first component” – as disclosed by Sherry ‘986 as relied on, “a second component that has a planar part and an insertion hole formed through the planar part” – Okada ‘013 as relied on teaches a second component having an insertion hole for the welded stud such as mounting/connecting bracket.  It would have been obvious to one of ordinary skill in the art to mount a second plate component having insertion hole(s) onto the stud(s) welded on a beam flange as proposed above as taught by Sherry ‘986 and GB ‘642, and including that second plate component being a mounting bracket as 
As regards claim 2, references as applied in the grounds of rejection herein above teach limitations for a “fastening structure comprising: a pipe having a flat portion” – Okada ‘013 discloses a square pipe-shaped column having geometry as claimed, “a pin that has non-helical grooves running in a circumferential direction and aligned along a longitudinal direction” – 2 as taught by Sherry ‘986 in view of GB ‘642 as discussed herein above, “one end of the pin in the longitudinal direction being fixed to an outer surface of the flat portion of the pipe and erectly coupled to the pipe” – as taught by Sherry ‘986 as modified to be on a pipe as taught by the Okada ‘013 reference. Although Sherry ‘986 teaches a plate shape, it is not explicitly disclosed to be portion of a ‘a pipe having a flat portion’.  However, Okada ‘013 discloses a bolted connection between several wide flange beams and a square-pipe column having flat surfaces using reinforcing/mounting brackets.  
It would have been obvious to one of ordinary skill in the art to provide welded stud(s) as taught by Sherry ‘986 instead of at least one/some bolt(s) on the pipe column 
As relied on, the references teach further limitations of “a predetermined component that has a planar part and an insertion hole formed through the planar part” – a mounting bracket used for connecting column to beam as disclosed by Okada ‘013 as relied on, “the pin being inserted into the insertion hole, the planar part of the predetermined component being stacked on the flat portion of the pipe in a contact manner” – In a manner analogous to the use of bolts as disclosed by Okada ‘013, one of ordinary skill in the art would recognize obviousness of placing bracket(s) and beam(s) onto studs welded to the pipe column taught by Okada ‘013, “and a collar that is abutted against the predetermined member and is fitted around said pin, and a diameter of the collar is reduced so that the collar is fixed to the pin” – as disclosed by Sherry ‘986 as relied on, “wherein the predetermined component is tightly fastened to the pipe by the fastening structure” – inherent to the teachings of Sherry ‘986  and GB ‘642 as relied on as well known in the art. 


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677